DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a system for cleaning a clot retrieval device, classified in A61B90/70.
II. Claims 15-20, drawn to a method for cleaning a clot retrieval device, classified in A61B17/22031.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a material different process of using that product. Specifically, the cleaning instrument can be used to clean a trocar.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
An extensive search of multiple classifications would have to be conducted and applicable art for the two inventions would not necessarily be applicable to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A, drawn to a system for cleaning a clot retrieval device shown in Fig. 4A, claims 1-9.
Species B, drawn to a system for cleaning a clot retrieval device shown in Fig. 6, claims 10-14.
 The species are independent or distinct because an extensive search of multiple classifications would have to be conducted and applicable art for the two species would not necessarily be applicable to one another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  An extensive search of multiple classifications would have to be conducted and applicable art for the two inventive species would not necessarily be applicable to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Louis DelJuidice on 10/12/21 a provisional election was made without traverse to prosecute the invention of Invention I, Specie A, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Davis on 03/15/22.
The application has been amended as follows: 
	Claims 9-20 have been cancelled.
1. A system for cleaning a blood clot retrieval device comprising: 
a delivery catheter;
a clot retrieval device;
a hemostasis valve assembly comprising: 
a distal end; 
an entrance at the distal end sized to receive [[a]]the delivery catheter; 
a proximal end; 
a hollow internal lumen with a longitudinal axis disposed between the proximal and distal ends; and 
a rotating device lock at the proximal end; and
a cleaning instrument sized to receive [[a]]the clot retrieval device and sharing a retrieval path of the clot retrieval device with the hemostasis valve assembly, wherein the cleaning instrument is proximal to the hemostasis valve assembly.
Drawings
The drawings were received on 02/22/22.  These drawings are acceptable.


Reasons for Allowance
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art alone or in combination that teaches of a system for cleaning a clot retrieval device comprising:…a rotating device lock at the proximal end that includes the combination of recited limitations in claim 1.
Prior art reference Guggenheimer discloses (Figs. 1 & 4) a system (10 & 100) for cleaning a blood clot retrieval device comprising: a delivery catheter (14); a clot retrieval device (16); a hemostasis valve assembly (112) comprising: a distal end; an entrance at the distal end sized to receive the delivery catheter; a proximal end; a hollow internal lumen (124) with a longitudinal axis disposed between the proximal and distal ends; and a cleaning instrument (104) sized to receive the clot retrieval device and sharing a retrieval path of the clot retrieval device with the hemostasis valve assembly, wherein the cleaning instrument is proximal to the hemostasis valve assembly (Figs. 4 & 9; Par. 0030 & Par. 0039-0040). However, Guggenheimer fails to disclose a rotating device lock at the proximal end.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771       

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771